DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment and remarks filed 28 February 2022 are noted with appreciation.
Claims 1-22 remain pending.
Response to Arguments
The objection to the abstract of the disclosure, set forth in the prior Office action, is withdrawn in view of the amendment.  
The objection to the title, set forth in the prior Office action, is withdrawn in view of the amendment.
The objection to the specification as failing to provide antecedent basis for the entire range of claimed pH encompassed by the term “basic solution” in claim 11, set forth in the prior Office action, is maintained. Applicant’s remarks state: “Applicant submits that the objection has been obviated by the amendment to independent claim 11, and as such requests the withdrawal of the objection.” The Primary Examiner respectfully notes that no amendment has been made to the specification or to claim 11 altering the term “basic solution” or further defining it in such a way that would obviate the objection. See below.
The rejection of claim 22 as indefinite under 35 USC 112(b), set forth in the non-final Office action, is withdrawn in view of the amendment.







Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.
A.	As an initial point, the Primary Examiner notes that Applicant appears to interpret the method steps recited in the independent claim as being sequential. While this is appropriate for at least some of the steps in at least some of the independent claims, it is not appropriate to interpret all of the steps in all of the independent claims as occurring one-after-the-other. For example, in claim 1, it is clear that the following steps occur in order:
exposing a toothpick to a basic solution having a pH of 8 or greater;
removing said toothpick from said basic solution; and 
drying said toothpick.
Other steps in claim 1 are not required to occur in any particular order or in any particular relationship with one another or with the above-identified steps:
adding an additive solution to said toothpick, said additive solution comprising flavoring and/or nicotine; and
adding a mix comprising glycerin and alcohol to said toothpick, said mix heated to approximately 130°F or higher.
As a general rule, unless the steps of a method claim actually require an order  (e.g., as a matter of logic or grammar), the steps are not ordinarily construed to require one. See Interactive Gift Express, Inc. v. Compuserve, Inc., 256 F.3d 1323, 1342 (Fed. Cir. 2001) and TALtech Ltd. v. Esquel Apparel, Inc., 279 Fed. Appx. 974, 978 (Fed. Cir. 2008).
B. 	As a corollary to the foregoing, the claimed steps of “adding an additive solution to said toothpick, said additive solution comprising flavoring and/or nicotine; and adding a mix comprising glycerin and alcohol to said toothpick, said mix heated to approximately 130°F or higher” is not required to be performed as two separate steps using two separate mixes. These limitations can be satisfied by adding, to said toothpick, a single mix comprising flavoring and/or nicotine, glycerin, and alcohol; the mix being heated to approximately 130°F or higher. As noted, for example in connection with claim 4, the combination of US 695 and WO 544 suggests adding, to the toothpick, a mix comprising an additive (e.g., nicotine), a masking agent, a sweetening agent, a flavoring, propylene glycol (i.e., an alcohol), and glycerin. Consequently, Applicant’s argument that the instant claims require “adding another mix (a third solution or mix) comprising glycerin and alcohol to said toothpick(s)” is not sufficient to overcome the prima facie case of record against the claims, as written.
C.	With respect to the newly-added limitations to independent claims 1 & 11 requiring drying of the toothpicks after removal from the basic solution, Applicant argues: “The Office recognizes in Paragraph 20 of the Office Action that US ‘695 ‘does not explicitly teach drying the toothpicks prior to placing the treated toothpicks in a solution containing an additive, masking agent, sweetening agent, and flavoring.’ Yet, the Office concludes without support it would have been ‘obvious to one of ordinary skill in the art’ to modify the method of US ‘695 to dry the toothpicks after removing them from the warm water and before the subsequent step of infusing them with a solution.” This is not persuasive for the following reasons:
As noted above, while the claimed drying must take place after treatment in the basic solution, there is nothing in the claim, as written, requiring that the claimed drying’s takes place before adding the additive solution.
Applicant fails to consider the Primary Examiner’s position in its entirety. To clarify the record, the Primary Examiner’s position from the non-final Office action mailed 26 October 2021, is quoted here in full (emphasis added) as it was set forth in connection with claim 3: “It is the Primary Examiner’s position that, after the warm water wash, the toothpicks will be at least partially saturated with the warm water wash solution. In order to allow for the uptake and retention of [the] additive-containing solution, it would have been advantageous and, consequently, obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of US ‘695 so as to dry the toothpicks after removing them from the [basic] warm water wash and before infusing them with the additive-containing solution” [¶20]. This position is based, in part, on the disclosure of US ‘695 at [0017] that treatment in a basic solution removes portions of the cellulose of the toothpick, increasing the toothpick’s porosity. While the pores of the toothpick might not be completely saturated with the basic solution, it is the Primary Examiner’s position that the pores of the toothpick would definitely not be completely free of the basic solution. Even a small amount of basic solution retained in the pores of the toothpick would reduce the amount of additive solution able to be taken-up by the toothpick. This would run contrary to US ‘695’s stated desire that the additive solution “be fully absorbed into the toothpick” [0020]. Applicant is reminded that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principle, or legal precedent established by prior case law. Further, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. See MPEP 2144(I & II). Finally, the fact that US ‘695 teaches drying after treatment with the additive solution in no way teaches away from drying the toothpick after treatment in the basic, warm water solution. There is no basis for such a conclusion within the four corners of the US ‘695 reference, the knowledge generally available to one of ordinary skill in the art, established scientific principle, or legal precedent. 
D.	Applicant further argues (emphasis in original): “Moreover, US ‘695 discloses exposing the batch of toothpicks to an additive solution…simultaneously to pressure and heat. It does not disclose exposing the toothpicks to an additive solution with pressure, removing the toothpicks from that environment, and subsequently exposing them to a different solution or mix with heat. It also does not disclose exposing the toothpicks to heat during two separate steps. Claim 1 has been amended to recite a method comprising a separate step of ‘adding a mix comprising glycerin and alcohol to said toothpick, said mix heated to approximately 130° [sic] or higher.’” This is not persuasive for the following reasons:
As noted in ¶8A above, the last two steps of claim 1, as amended, in particular, are not required to be performed separately, consecutively, and/or with difference compositions, temperature, or pressure regimes.
The Primary Examiner notes that claim 1, as amended, is completely silent as to (1) removing the toothpicks from the additive solution at all, much less prior to adding them to a different solution or mix; and (2) pressure at any step of the process. Consequently, claim 1, as amended, cannot properly be construed as requiring “exposing the toothpicks to an additive solution with pressure, removing the toothpicks from that environment, and subsequently exposing them to a different solution or mix with heat.
E.	With specific respect to claim 11, the newly-added limitation requiring drying of the toothpick after exposure to the basic solution is addressed in view of the prior art above. Analyzing claim 11 as amended, it is clear that all of the limitations of that claim occur in order except:
removing said toothpick from said additive solution; and
adding an additional mix to said toothpick, said additional mix being liquid and comprising glycerin and alcohol, said additional mix heated to approximately 130°F or higher.
The foregoing was noted by the Primary Examiner at ¶34 of the non-final Office action. As stated specifically therein: “As an initial point, the Primary Examiner notes that, in the recitation of this claim, [the step of adding an additional mix to said toothpick] is not required to come after removing the toothpicks from the nicotine-flavoring infusing solution. From this perspective…it would have been obvious to one of ordinary skill in the art to utilize a nicotine solution comprising propylene glycol and glycerin. This nicotine solution is gradually taken-up by the toothpicks over the course of, e.g., 3 hours [0021]. Initially absorbed solution reads on the claimed adding additive solution step and subsequently absorbed solution reads on the claimed adding a mix comprising glycerin and alcohol to said toothpick after the adding additive solution step.” In other words, the claim, as amended, can be read as requiring placing the toothpick in an additive solution after removal and drying from said basic solution, said additive solution comprising flavoring and/or nicotine, glycerin, and alcohol at 130°F or higher and removing said toothpick from said additive solution as a later or final step. Finally, the Primary Examiner notes that, while Applicant refers to “a third solution or mix comprised of glycerin or alcohol” none of the claims refer to or otherwise require any solution to be read as a “third” solution or mix (i.e., basic solution = first solution; additive solution = second solution; and additional mix = third solution).
F.	Applicant argues: “The final mix of claim 11 however, is not another layer of nicotine-containing flavoring or an additional flavoring in a propylene glycol and glycerin base.” This is noted, but claim 11 recites: “said additional mix being liquid and comprising glycerin and alcohol.” The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 2111.03(I). Consequently, there is nothing proscribing the additional mix from containing nicotine.
G.	Applicant’s argument that CH ‘764 teaches a non-liquid coating, whereas claim 11 requires a liquid coating, is noted. Nevertheless, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is clear from the cited prior art that liquid flavored coatings are known in the art and that the additional flavor layer(s) of CH ‘764 would have suggested to one of ordinary skill in the art that additional layer(s) can be added to achieve a desired flavor profile.
H.	With respect to the disclosure of WO ‘544, Applicant appears to argue that this reference, drawn to “an inhalable nicotine comprising a base of alcohol and glycerin” is art not analogous to that concerning the infusion of toothpicks. It has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both WO ‘544, as well as the cited prior art and the instant application, are drawn to nicotine-containing solutions suitable for human consumption and constitute analogous art.
I.	With respect to Applicant’s argument that “US ‘695 discloses exposing the batch of toothpicks to an additive solution…simultaneously to pressure and heat…”. This argument is not persuasive for the same reasons set forth in ¶8D above.
J.	Finally, with respect to independent claim 17, insofar as Applicant argues the allowability of the claim by stating: “[C]laim 17 have been amended to include limitations that are similar to some of those found in…claims 1 and 11 discussed above. Applicant is referred to the Primary Examiner’s responses to those limitations set forth herein above.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Independent claim 11 recites “exposing a toothpick to a basic solution.” It is the Primary Examiner’s position that a basic solution is one having a pH > 7, yet the instant specification discloses only “a basic water solution with a pH of about 8 or greater” [0006, 0010]. While “about 8” provides antecedent basis for basic pH close to 8 (e.g., approximately 7.7-7.9), is does not provide antecedent basis for basic pH closer to 7 (e.g., 7.3).
Claim Interpretation
Claims 1 & 17 recite “a basic [water] solution having a pH of 8 or greater.” The Primary Examiner considers that the lack of a specific upper bound to the range is definite as the pH scale runs up to 14. Consequently this phrase is interpreted as “having a pH of 8-14.”
Claims 2, 8, and 12 recite heating (aqueous) solutions to certain approximate temperatures “or higher.” The Primary Examiner, in reviewing the claims in light of the specification, does not include vapor-phase treatment within the scope of the invention. Consequently, the lack of a specific upper bound is definite as it can be no higher than the boiling point of the solution. See, e.g., the instant specification at [0011] in which the highest temperature disclosed is “about 200°F,” which supports the Primary Examiner’s interpretation of close to the boiling point of the (aqueous) solutions (the boiling point of pure water being 212°F).
With respect to claim 6, this claim recites “placing said additive solution and said toothpick in a vacuum of 0.85 bar or less.” The Primary Examiner considers that the lack of a specific lower bound is definite as vapor-phase treatment is not within the scope of the invention. Consequently, one of ordinary skill in the art would understand that pressures less than 0.85 bar are inclusive of only those at which the (aqueous) solution is driven into the toothpick, but not below the point at which the treatment solution evaporates. 
Claim 8 has been amended to recite that the heating is performed “at atmospheric pressure.” While not explicitly stated in the instant specification, as no particular measures are disclosed as being taken to achieve a pressure either above or below atmospheric, it is the Primary Examiner’s Position that one of ordinary skill in the art would have understood that this step is carried out at ambient (i.e., atmospheric) pressure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0313695 A1, further in view of WO 2015/084544 A1.
Claim 1
Applicant is referred to ¶8 above re: number and order of steps. Specifically, with respect to claim 1, The Primary Examiner interprets the treatment solution of US ‘695 as corresponding to/encompassing both of Applicant’s claims “additive solution” and “mix.”
With respect to claim 1, US ‘695 teaches a method for making flavored toothpicks [e.g., abstract]. The method comprises placing a batch of previously manufactured toothpicks in a basic, warm water wash (i.e., a basic solution) having a pH of greater than 7 [0016-0017]; and placing the treated toothpicks in a solution containing an additive, masking agent, sweetening agent, and flavoring [0018-0021]. US ‘695 discloses, as additive, nicotine [0019], in combination with flavoring agent(s) [0024] and sweetening agent(s) [0025].
US ‘695 discloses “pH above 7” which includes the claimed range of “a pH of 8 or greater.” In the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP §2144.05(I). Further, US ‘695 teaches that the alkalinity of the warm water wash reduces wash time or temperature by targeting the cellulose structure of the wood, removing portions of the cellulose, thereby increasing the porosity without otherwise compromising the structure of the wood [0017]. Based on this, it is the Primary Examiner’s position that the pH of the warm water wash is a result-effective variable affecting the time, temperature, rate, and/or degree of porosity increase of the warm water wash. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the pH of the warm water wash in US ‘695 by routine experimentation. MPEP §2144.05(II). There is no evidence of record that obtaining the claimed pH was beyond the capabilities of one of ordinary skill in the art or produced any unexpectedly beneficial properties, further supporting the Primary Examiner’s position that optimization of pH would have been obvious. In re Applied Materials, Inc., 103 USPQ2d 2000, 692 F.3d 1289 (Fed. Cir. 2012) at 1297.
US ‘695 does not explicitly teach removing the toothpicks from the basic solution  and drying the toothpicks prior to placing the treated toothpicks in a solution containing an additive, masking agent, sweetening agent, and flavoring. It is the Primary Examiner’s position that, after the warm water wash, the toothpicks will be at least partly saturated with the warm water wash solution. In order to allow for the uptake and retention of additive-containing solution, it would have been advantageous and, consequently, obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of US ‘695 so as to remove and dry the toothpicks after treating them in the warm water wash and before infusing them with the additive-containing solution.
While US ‘695 teaches that the additive and flavoring solution can be alcohol-based [0021], this reference does not specify that this solution contains alcohol and glycerin. WO ‘544 teaches that it is known, in the art of making nicotine-containing solutions suitable for human consumption, propylene glycol (an alcohol) and glycerin are known components of “biologically acceptable liquid carriers” for the nicotine-containing solution [abstract, 0048]. Since US ‘695 teaches nicotine in general, and does not limit the specific components of the nicotine solution, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have selected, as carrier components for the nicotine in US ‘695, those known in the art: propylene glycol (an alcohol) and glycerin. One of ordinary skill in the art would have been motivated by the desire and expectation of achieving a flavoring solution for the toothpicks. MPEP §2143(I)(A).
US ‘695 teaches a temperature of 140°F or greater [0021]. In the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP §2144.05(I).
Claim 2
With respect to claim 2, US ‘695 teaches an exemplary warm water wash of birch toothpicks: approximately 150°F for approximately 1-2 hours. This reference does not explicitly teach a warm water wash temperature of 160°F or higher as recited in this claim. Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. MPEP §2144.05(II)(A): “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the Primary Examiner’s position that, in teaching “approximately 150°F,” which is close to the claimed range beginning at 160°F, the “general conditions” of the claim are disclosed. See Aller, 220 F.2d at 456 and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) at 276. As noted above, the purpose of the warm water wash — regardless of pH — is to promote the removal of cellulose (“heavy cellulose”) [0016] and to increase the porosity of the wood [0016-0017]. Based on this, it is the Primary Examiner’s position that the temperature of the warm water wash is a result-effective variable affecting the degree of cellulose removal and final porosity of the toothpick. It is also the Primary Examiner’s position that it is a matter of engineering necessity for the artisan, in performing the method of US ‘695, to select a temperature that would yield the desired porosity result for a given type of wooden toothpick. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the temperature of the warm water wash in US ‘695 by routine experimentation. MPEP §2144.05(II). There is no evidence of record that obtaining the claimed temperature was beyond the capabilities of one of ordinary skill in the art or produced any unexpectedly beneficial properties, further supporting the Primary Examiner’s position that optimization of the warm water wash temperature would have been obvious. In re Applied Materials, Inc., 103 USPQ2d 2000, 692 F.3d 1289 (Fed. Cir. 2012) at 1297.
Claim 3
With respect to claim 3, US ‘695 does not explicitly teach drying the toothpicks prior to placing the treated toothpicks in a solution containing an additive, masking agent, sweetening agent, and flavoring. It is the Primary Examiner’s position that, after the warm water wash, the toothpicks will be at least partly saturated with the warm water wash solution. In order to allow for the uptake and retention of additive-containing solution, it would have been advantageous and, consequently, obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of US ‘695 so as to dry the toothpicks after removing them from the warm water wash and before infusing them with the additive-containing solution.
Claim 4 & 5
While US ‘695 teaches that the additive and flavoring solution can be alcohol-based [0021], this reference does not specify that this solution contains alcohol and glycerin.
WO ‘544 teaches that it is known, in the art of making nicotine-containing solutions suitable for human consumption, propylene glycol (an alcohol) and glycerin are known components of “biologically acceptable liquid carriers” for the nicotine-containing solution [abstract, 0048].
Since US ‘695 teaches nicotine in general, and does not limit the specific components of the nicotine solution, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have selected, as carrier components for the nicotine in US ‘695, those known in the art: propylene glycol (an alcohol) and glycerin. One of ordinary skill in the art would have been motivated by the desire and expectation of achieving a flavoring solution for the toothpicks. MPEP §2143(I)(A).
Claim 6
With respect to claim 6, US ‘695 teaches, in an embodiment, using vacuum pressure to infuse the flavoring and additives into the toothpicks [0028]. Specifically, application of a vacuum of more than 10% below atmospheric pressure is useful to ensure that the substrate is fully saturated [0030]. Taking atmospheric pressure at approximately 1 bar (1 atm ≈ 1.01 bar), the teaching of US ‘695 translates to P ≤ 0.9 bar, which encompasses the claimed range of 0.85 bar or less. In the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP §2144.05(I). It is the Primary Examiner’s position that, in teaching a pressure range encompassing that claimed, the “general conditions” of the claim are disclosed. See Aller, 220 F.2d at 456 and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) at 276. US ‘695 further discloses that the vacuum pressure is used to achieve homogenous distribution of additives and/or flavoring throughout the substrate [0028] and that the disclosed P ≤ 0.9 bar is useful to ensure that the substrate is fully saturated [0030]. Based on this, it is the Primary Examiner’s position that the vacuum pressure applied is a result-effective variable affecting the homogeneity and degree of saturation of the toothpicks. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the vacuum pressure in US ‘695 by routine experimentation. MPEP §2144.05(II). There is no evidence of record that obtaining the claimed pressure was beyond the capabilities of one of ordinary skill in the art or produced any unexpectedly beneficial properties, further supporting the Primary Examiner’s position that optimization of the vacuum pressure would have been obvious. In re Applied Materials, Inc., 103 USPQ2d 2000, 692 F.3d 1289 (Fed. Cir. 2012) at 1297.
Claims 7 & 8
With respect to claim 7, as noted above, it would have been obvious to one of ordinary skill in the art to utilize a nicotine solution comprising propylene glycol and glycerin. This nicotine solution is gradually taken up by the toothpicks over the course of, e.g., 3 hours [0021]. Initially absorbed solution reads on the claimed adding additive solution step and subsequently absorbed solution reads on the claimed adding a mix comprising glycerin and alcohol to said toothpick after the adding additive solution step.
With respect to claim 8, US ‘695 teaches a temperature of 140°F or greater. In the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP §2144.05(I). US ‘695 does not require either a pressure above or below atmospheric during this heating step. The Primary Examiner interprets this silence as a fair teaching that no particular steps need be taken nor special apparatus used to maintain a pressure other than ambient (i.e., atmospheric).
Claims 9 & 10
With respect to claim 9, US ‘695 teaches that the warm water wash is made basic by addition of sodium hydroxide [0017].
With respect to claim 10, as noted above, US ‘695 teaches a nicotine additive [0019].
Claims 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0313695 A1 in view of WO 2015/084544 A1 alone or further in view of CH 673764 A5.
Claim 11
With respect to claim 11, US ‘695 teaches a method for making flavored toothpicks [e.g., abstract]. The method comprises placing a batch of previously manufactured toothpicks in a basic, warm water wash (i.e., a basic solution) having a pH of greater than 7 [0016-0017]; and placing the treated toothpicks in a solution containing an additive, masking agent, sweetening agent, and flavoring [0018-0021]. US ‘695 discloses, as additive, nicotine [0019], in combination with flavoring agent(s) [0024] and sweetening agent(s) [0025].
US ‘695 does not explicitly teach removing the toothpicks prior to placing the treated toothpicks in a solution containing an additive, masking agent, sweetening agent, and flavoring. It is the Primary Examiner’s position that this is inherent as the toothpicks are disclosed as being “added” to the flavoring solution. The toothpicks must necessarily be removed from the warm water wash in order to be added in this fashion. Further, as noted above, after the warm water wash, the toothpicks will be at least partly saturated with the warm water wash solution. In order to allow for the uptake and retention of additive-containing solution, it would have been advantageous and, consequently, obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of US ‘695 so as to remove the toothpicks from the warm water wash and to dry the toothpicks after removing them from the warm water wash and before infusing them with the additive-containing solution.
US ‘695 further teaches removing the infused toothpicks from the solution [0022]. 
US ‘695 does not explicitly teach a separate step of adding a mix containing glycerin and alcohol after removing the toothpicks from the nicotine-flavoring infusing solution. As an initial point, the Primary Examiner notes that, in the recitation of this claim, this step is not required to come after removing the toothpicks from the nicotine-flavoring infusing solution. From this perspective, as noted above, it would have been obvious to one of ordinary skill in the art to utilize a nicotine solution comprising propylene glycol and glycerin. This nicotine solution is gradually taken up by the toothpicks over the course of, e.g., 3 hours [0021]. Initially absorbed solution reads on the claimed adding additive solution step and subsequently absorbed solution reads on the claimed adding a mix comprising glycerin and alcohol to said toothpick after the adding additive solution step.
In the alternative, the Primary Examiner additionally cites CH ‘764 which teaches an additional flavored coating applied to nicotine-infused toothpicks after their infusion and subsequent drying [2:65-67]. US ‘695 does not proscribe the application of an additional material to the toothpicks, including a flavored coating. WO ‘544 establishes that it is known in the art to manufacture additive solutions comprising a base of propylene glycol (an alcohol) and glycerin. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to a have applied either another layer of nicotine-containing flavoring or an additional flavoring in a propylene glycol and glycerin base. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of producing a toothpick with a desired flavor profile. 
US ‘695 teaches a temperature of 140°F or greater [0021]. In the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP §2144.05(I).
Claim 12
With respect to claim 12, US ‘695 teaches an exemplary warm water wash of birch toothpicks: approximately 150°F for approximately 1-2 hours. This reference does not explicitly teach a warm water wash temperature of 160°F or higher as recited in this claim. Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. MPEP §2144.05(II)(A): “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the Primary Examiner’s position that, in teaching “approximately 150°F,” which is close to the claimed range beginning at 160°F, the “general conditions” of the claim are disclosed. See Aller, 220 F.2d at 456 and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) at 276. As noted above, the purpose of the warm water wash — regardless of pH — is to promote the removal of cellulose (“heavy cellulose”) [0016] and to increase the porosity of the wood [0016-0017]. Based on this, it is the Primary Examiner’s position that the temperature of the warm water wash is a result-effective variable affecting the degree of cellulose removal and final porosity of the toothpick. It is also the Primary Examiner’s position that it is a matter of engineering necessity for the artisan, in performing the method of US ‘695, to select a temperature that would yield the desired porosity result for a given type of wooden toothpick. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the temperature of the warm water wash in US ‘695 by routine experimentation. MPEP §2144.05(II). There is no evidence of record that obtaining the claimed temperature was beyond the capabilities of one of ordinary skill in the art or produced any unexpectedly beneficial properties, further supporting the Primary Examiner’s position that optimization of the warm water wash temperature would have been obvious. In re Applied Materials, Inc., 103 USPQ2d 2000, 692 F.3d 1289 (Fed. Cir. 2012) at 1297.
Claims 13 & 14
While US ‘695 teaches that the additive and flavoring solution can be alcohol-based [0021], this reference does not specify that this solution contains alcohol and glycerin.
WO ‘544 teaches that it is known, in the art of making nicotine-containing solutions suitable for human consumption, propylene glycol (an alcohol) and glycerin are known components of “biologically acceptable liquid carriers” for the nicotine-containing solution [abstract, 0048].
Since US ‘695 teaches nicotine in general, and does not limit the specific components of the nicotine solution, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have selected, as carrier components for the nicotine in US ‘695, those known in the art: propylene glycol (an alcohol) and glycerin. One of ordinary skill in the art would have been motivated by the desire and expectation of achieving a flavoring solution for the toothpicks. MPEP §2143(I)(A).
Claims 15 & 16
With respect to claim 15, US ‘695 teaches, in an embodiment, using vacuum pressure to infuse the flavoring and additives into the toothpicks [0028]. Specifically, application of a vacuum of more than 10% below atmospheric pressure is useful to ensure that the substrate is fully saturated [0030].
With respect to claim 16, US ‘695 teaches that the warm water wash is made basic by addition of sodium hydroxide [0017].
Claim 17
With respect to claim 17, US ‘695 teaches a method for making flavored toothpicks [e.g., abstract]. The method comprises placing a batch of previously manufactured toothpicks in a basic, warm water wash (i.e., a basic solution) having a pH of greater than 7 [0016-0017]; and placing the treated toothpicks in a solution containing an additive, masking agent, sweetening agent, and flavoring [0018-0021]. US ‘695 discloses, as additive, nicotine [0019], in combination with flavoring agent(s) [0024] and sweetening agent(s) [0025].
US ‘695 discloses “pH above 7” which includes the claimed range of “a pH of 8 or greater.” In the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP §2144.05(I). Further, US ‘695 teaches that the alkalinity of the warm water wash reduces wash time or temperature by targeting the cellulose structure of the wood, removing portions of the cellulose, thereby increasing the porosity without otherwise compromising the structure of the wood [0017]. Based on this, it is the Primary Examiner’s position that the pH of the warm water wash is a result-effective variable affecting the time, temperature, rate, and/or degree of porosity increase of the warm water wash. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the pH of the warm water wash in US ‘695 by routine experimentation. MPEP §2144.05(II). There is no evidence of record that obtaining the claimed pH was beyond the capabilities of one of ordinary skill in the art or produced any unexpectedly beneficial properties, further supporting the Primary Examiner’s position that optimization of pH would have been obvious. In re Applied Materials, Inc., 103 USPQ2d 2000, 692 F.3d 1289 (Fed. Cir. 2012) at 1297.
US ‘695 teaches an exemplary warm water wash of birch toothpicks: approximately 150°F for approximately 1-2 hours. This reference does not explicitly teach a warm water wash temperature of about 170°F to about 185°F as recited in this claim. Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. MPEP §2144.05(II)(A): “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the Primary Examiner’s position that, in teaching “approximately 150°F,” which is close to the claimed range, the “general conditions” of the claim are disclosed. See Aller, 220 F.2d at 456 and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) at 276. As noted above, the purpose of the warm water wash — regardless of pH — is to promote the removal of cellulose (“heavy cellulose”) [0016] and to increase the porosity of the wood [0016-0017]. Based on this, it is the Primary Examiner’s position that the temperature of the warm water wash is a result-effective variable affecting the degree of cellulose removal and final porosity of the toothpick. It is also the Primary Examiner’s position that it is a matter of engineering necessity for the artisan, in performing the method of US ‘695, to select a temperature that would yield the desired porosity result for a given type of wooden toothpick. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the temperature of the warm water wash in US ‘695 by routine experimentation. MPEP §2144.05(II). There is no evidence of record that obtaining the claimed temperature was beyond the capabilities of one of ordinary skill in the art or produced any unexpectedly beneficial properties, further supporting the Primary Examiner’s position that optimization of the warm water wash temperature would have been obvious. In re Applied Materials, Inc., 103 USPQ2d 2000, 692 F.3d 1289 (Fed. Cir. 2012) at 1297.
US ‘695 additionally teaches agitating [0016] for approximately 1-2 hours. This overlaps the range of 2-3 hours claimed. In the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP §2144.05(I). Additionally, the endpoint of 2 hours is anticipatory.
US ‘695 does not explicitly teach drying the toothpicks prior to placing the treated toothpicks in a solution containing an additive, masking agent, sweetening agent, and flavoring. It is the Primary Examiner’s position that, after the warm water wash, the toothpicks will be at least partly saturated with the warm water wash solution. In order to allow for the uptake and retention of additive-containing solution, it would have been advantageous and, consequently, obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of US ‘695 so as to dry the toothpicks after removing them from the warm water wash and before infusing them with the additive-containing solution.
While US ‘695 teaches that the additive and flavoring solution can be alcohol-based [0021], this reference does not specify that this solution contains alcohol and glycerin.
WO ‘544 teaches that it is known, in the art of making nicotine-containing solutions suitable for human consumption, propylene glycol (an alcohol) and glycerin are known components of “biologically acceptable liquid carriers” for the nicotine-containing solution [abstract, 0048].
Since US ‘695 teaches nicotine in general, and does not limit the specific components of the nicotine solution, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have selected, as carrier components for the nicotine in US ‘695, those known in the art: propylene glycol (an alcohol) and glycerin. One of ordinary skill in the art would have been motivated by the desire and expectation of achieving a flavoring solution for the toothpicks. MPEP §2143(I)(A).
US ‘695 teaches, in an embodiment, using vacuum pressure to infuse the flavoring and additives into the toothpicks [0028]. Specifically, application of a vacuum of more than 10% below atmospheric pressure is useful to ensure that the substrate is fully saturated [0030].
US ‘695 further teaches removing the infused toothpicks from the solution [0022]. 
US ‘695 does not explicitly teach a separate step of adding a mix containing glycerin and alcohol after removing the toothpicks from the nicotine-flavoring infusing solution. As an initial point, the Primary Examiner notes that, in the recitation of this claim, this step is not required to come after removing the toothpicks from the nicotine-flavoring infusing solution. From this perspective, as noted above, it would have been obvious to one of ordinary skill in the art to utilize a nicotine solution comprising propylene glycol and glycerin. This nicotine solution is gradually taken up by the toothpicks over the course of, e.g., 3 hours [0021]. Initially absorbed solution reads on the claimed adding additive solution step and subsequently absorbed solution reads on the claimed adding a mix comprising glycerin and alcohol to said toothpick after the adding additive solution step.
In the alternative, the Primary Examiner additionally cites CH ‘764 which teaches an additional flavored coating applied to nicotine-infused toothpicks after their infusion and subsequent drying [2:65-67]. US ‘695 does not proscribe the application of an additional material to the toothpicks, including a flavored coating. WO ‘544 establishes that it is known in the art to manufacture additive solutions comprising a base of propylene glycol (an alcohol) and glycerin. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to a have applied either another layer of nicotine-containing flavoring or an additional flavoring in a propylene glycol and glycerin base. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of producing a toothpick with a desired flavor profile. 
US ‘695 teaches finally heating and drying [0022]. Cooling of the finished toothpicks is inherent else they would not be able to be packaged, shipped, used, etc.
Claims 18-20
US ‘695 teaches that the additive solution contains nicotine [0019] and flavoring [0024].
Claim 21
US ‘695 teaches, in an embodiment, using vacuum pressure to infuse the flavoring and additives into the toothpicks [0028]. Specifically, application of a vacuum of more than 10% below atmospheric pressure is useful to ensure that the substrate is fully saturated [0030]. Taking atmospheric pressure at approximately 1 bar (1 atm ≈ 1.01 bar), the teaching of US ‘695 translates to P ≤ 0.9 bar, which encompasses the claimed range of 0.80 bar 0.85 bar. In the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP §2144.05(I). It is the Primary Examiner’s position that, in teaching a pressure range encompassing that claimed, the “general conditions” of the claim are disclosed. See Aller, 220 F.2d at 456 and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) at 276. US ‘695 further discloses that the vacuum pressure is used to achieve homogenous distribution of additives and/or flavoring throughout the substrate [0028] and that the disclosed P ≤ 0.9 bar is useful to ensure that the substrate is fully saturated [0030]. Based on this, it is the Primary Examiner’s position that the vacuum pressure applied is a result-effective variable affecting the homogeneity and degree of saturation of the toothpicks. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the vacuum pressure in US ‘695 by routine experimentation. MPEP §2144.05(II). There is no evidence of record that obtaining the claimed pressure was beyond the capabilities of one of ordinary skill in the art or produced any unexpectedly beneficial properties, further supporting the Primary Examiner’s position that optimization of the vacuum pressure would have been obvious. In re Applied Materials, Inc., 103 USPQ2d 2000, 692 F.3d 1289 (Fed. Cir. 2012) at 1297.
Claim 22
The Primary Examiner interprets the heating referred to in this claim as being the final heating of the toothpicks. US ‘695 teaches drying in a heated, low humidity environment [0022] without specifying the temperature or time. It is the Primary Examiner’s position that drying time and temperature are known result-effective variables in the coating art, affecting the overall efficiency of the process, as well as the final moisture content of the toothpicks. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the drying time and temperature in US ‘695 by routine experimentation. MPEP §2144.05(II). There is no evidence of record that obtaining the claimed time and temperature was beyond the capabilities of one of ordinary skill in the art or produced any unexpectedly beneficial properties, further supporting the Primary Examiner’s position that optimization of the vacuum pressure would have been obvious. In re Applied Materials, Inc., 103 USPQ2d 2000, 692 F.3d 1289 (Fed. Cir. 2012) at 1297.
Conclusion





























































Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
2 May 2022